Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 10, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157340-2(124)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MELISSA MAYS, MICHAEL ADAM MAYS,                                                                     Richard H. Bernstein
  JACQUELINE PEMBERTON, KEITH JOHN                                                                     Elizabeth T. Clement
  PEMBERTON, ELNORA CARTHAN,                                                                           Megan K. Cavanagh,
                                                                                                                        Justices
  RHONDA KELSO, and ALL OTHERS
  SIMILARLY SITUATED,
           Plaintiffs-Appellees,
                                                                    SC: 157340-2
  v                                                                 COA: 335555; 335725; 335726
                                                                    Ct of Claims: 16-000017-MM
  GOVERNOR OF MICHIGAN, STATE OF
  MICHIGAN, DEPARTMENT OF
  ENVIRONMENTAL QUALITY, and
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Defendants-Appellees,
  and
  DARNELL EARLEY and JERRY AMBROSE,
           Defendants-Appellants,
  and
  CITY OF FLINT,
             Not Participating.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their brief to August 7, 2019, and for a 10-page extension to the page limitation
  is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 10, 2019

                                                                               Clerk